Citation Nr: 1629484	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-24 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cervical myositis and C5-6 degenerative disc disease claimed as secondary to service-connected lumbar strain.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to October 2004 in the Army Reserves, and from July 2006 to November 2007 in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a September 2010 Statement in Support of Claim, in addition to requesting service connection for the above-mentioned claim, the Veteran also requested an increased rating for his already service-connected major depressive disorder with sleeping difficulties and lumbar strain disabilities.  To date, the claims for an increased rating have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, they must be referred back to the AOJ for initial consideration.  

The issue of entitlement to an increased rating for right ear hearing loss has also been raised by the record in an August 2015 claim to reopen, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

At the outset, the Board notes that in September 2010, the Veteran submitted medical evidence from Centro de Terapia Fisica de Isabela, apparently dated July 22, 2010, that is written in Spanish.  A review of the records reveals that there is no evidence that the medical documentation has been translated.

The Veteran contends that his cervical myositis and C5-6 degenerative disc disease by MRI is secondary to his service-connected lumbar strain.  The Veteran reports that his neck pain began shortly after he returned home from active duty.  

The Veteran was afforded a VA spine examination in November 2010.  The examiner opined that it was less likely as not that the Veteran's neck condition was related to his service-connected lumbar strain disability.  The rationale provided was that medical evidence supports the fact that the cervical and lumbar spine are different anatomical regions, different bony structures, and supplied by different nerves.  

The Board finds the November 2010 VA opinion inadequate for rating purposes as the opinion does not address whether the Veteran's cervical myositis and C5-6 degenerative disc disease was aggravated by his service-connected lumbar strain disability.  Accordingly, as the November 2010 examination is inadequate for rating purposes, the Board finds that remand is necessary to obtain an addendum opinion to address the etiological question noted above.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding treatment records that are not already associated with the claims file.

2.  Following completion of the above, the AOJ should obtain a translation of the July 22, 2010 medical evidence (submitted September 29, 2010) from Centro de Terapia Fisica de Isabela, as well as any other documentation received as a result of this Remand that needs translation.  

3.  After completion of 1 and 2 above, the claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by an appropriate examiner.  The examination report should reflect that such a record review was conducted.  The Veteran may be recalled for examination if deemed necessary.  The examiner should provide an opinion on the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical myositis and C5-6 degenerative disc disease was aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected lumbar strain.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the questions posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

